Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


IN RE:  GLORIA I. SAAVEDRA,


                            Relator.
 §
 
§
 
§
 
§
 
§
 
 § 


No. 08-09-00005-CV

AN ORIGINAL PROCEEDING

IN MANDAMUS





MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

	Relator, Gloria I. Saavedra, seeks a writ of mandamus against the Honorable Patricia Macias,
Judge of the 388th District Court of El Paso County, Texas, to grant a motion to disqualify/recuse
or refer the motion to the presiding judge of the administrative judicial district.  In order to be
entitled to mandamus relief, a relator must meet two requirements.  First, the relator must show that
the trial court clearly abused its discretion.  In re Prudential Insurance Company of America, 148
S.W.3d 124, 135 (Tex. 2004).  Second, the relator must demonstrate he has no adequate remedy by
appeal.  Id. at 135-36.  Based on the record before us, we are unable to conclude Relator is entitled
to mandamus relief.  Accordingly, the petition for writ of mandamus is denied.


						GUADALUPE RIVERA, Justice
January 29, 2009

Before Chew, C.J., McClure, and Rivera, JJ.